Citation Nr: 1105869	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-22 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for moderate shrapnel wound to the right popliteal region, Muscle 
Group XI.

2.  Entitlement to a disability rating in excess of 10 percent 
for tender scar of the right knee.

3.  Entitlement to service connection for residuals of a stroke, 
on a direct basis and as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969 and 
was awarded the Purple Heart with two OLCs (Oak Leaf Clusters) 
and the Bronze Star Medal for Heroism.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the above-
referenced Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for residuals of a 
stroke is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained a penetrating shrapnel wound to the 
right popliteal region of Muscle Group XI.  There is a retained 
metallic foreign body; but no evidence of fascial defect, loss of 
muscle tissue or bony, neurological or vascular involvement; the 
injury is no more than moderate in degree.

2.  The Veteran's right knee scar is tender to palpation, but 
does not exceed an area of 12 square inches (or 77 square 
centimeters) and does not cause any impairment of knee function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for moderate shrapnel wound to the right popliteal region of 
Muscle Group XI have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
(DC) 5311 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for a tender scar of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, DC 7804 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in July 2006 and April 2008, the RO informed the 
Veteran of its duty to assist him in substantiating his increased 
rating claims under the VCAA, and the effect of this duty upon 
his claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (in which the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that VCAA notice in an 
increased rating claim need not be "veteran specific").  These 
letters informed him of how disability ratings and effective 
dates are assigned.  See Dingess, 19 Vet. App. at 484.  

The timing defect of the April 2008 correspondence was cured by 
the RO's subsequent readjudication of the increased rating issues 
and issuance of a supplemental statement of the case (SSOC) in 
July 2008.  Of further significance here is the fact that neither 
the Veteran, nor his representative, have asserted any 
deficiencies in the notice provided to the Veteran with regard to 
his claims.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  

Furthermore, the Board finds VA has satisfied its duty to assist 
the Veteran in the development of his claims.  His pertinent 
post-service treatment reports are of record, and the RO obtained 
VA examinations in September 2006 and February 2008.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate, 
as they provide sufficient detail to rate the service-connected 
shrapnel wound disability and the right knee scar.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating.  

Disabilities, which is based upon average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

The Veteran's entire history is considered when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not 
give past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. 
West, 13 Vet. App. 31 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has also held that staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

In the present appeal, the Veteran contends that his service-
connected shrapnel wound in the right popliteal region and the 
service-connected right knee scar are more disabling than the 
current 10 percent ratings reflect.  

In connection with his recent claim for increase, the Veteran 
underwent VA examination in September 2006.  His history was 
significant for two knee injuries during service, the second of 
which occurred when he stepped on a booby trap and shrapnel hit 
the back of his knee.  He was treated for the injury including 
physical therapy, but a small lump remained at the back of his 
knee. He continued in the military until discharge.  His current 
complaints were of pain, weakness, and difficulty walking or 
running.  He stated that prolonged standing increased the pain 
and he was mildly limited in activities of daily living in that 
he could not use stairs.  The examiner noted the Veteran's 
history was also significant for two strokes, the most recent in 
2005.  

On examination the Veteran had normal heel-toe gait and normal 
knee alignment.  Squatting was possible, but he complained of 
pain over the back of the knee.  Ligaments were stable and there 
was no crepitation.  Range of motion was 0 to 135 degrees with 
complaints of pain.  Power against resistance was 4+/5.  The 
Veteran did not wear a knee brace and there was no evidence of 
instability or flare-ups.  Repetitive motion did not produce any 
additional loss of motion.  There was a scar measuring 1.5 x 0.5 
inches in size in the region of the popliteal fossa which was 
tender on palpation.  It was camouflaged by the flexion crease of 
the knee joint.  The scar was only skin deep without any 
adhesions or tissue loss.  Neurovascular status was intact.  X-
rays of the right knee revealed a small metal fragment in the 
soft tissue of the popliteal area of the right knee.  There was 
also an incidental finding of a small-sized bony exostosis, which 
was developmental.  There was no additional limitation of motion 
due to pain, fatigue, weakness, lack of endurance, or repetitive 
use of the joint.  There was no impairment of daily occupational 
activities.

Also record is a private medical opinion date in July 2007.  At 
that time the Veteran provided a set of symptoms that were 
primarily subjective in nature, including knee sensitivity and 
severe pain.  The Veteran also complained of loss of power, 
weakness, lower threshold fatigue, impairment of coordination, 
and uncertainty of movement with the knee giving out or locking 
up.  The examiner noted that these symptoms, combined with the 
Veteran's stroke had affected his equilibrium due to favoring the 
right side.  Flexion of the right knee was to 100/120 degrees 
with pain.  The Veteran was only able to squat to half the normal 
distance and used his arms on the table to arise because of pain 
and weakness on the right side.  There was scarring from the 
entry wound in the popliteal fossa medially, crepitation under 
the right kneecap, and measurable atrophy of the right calf.  
Palpation revealed a bulge in the popliteal fossa that was tender 
to pressure.  The examiner noted that the Veteran may qualify for 
a moderately severe disability rating, but his history and 
complaints were not as complete as aligned in the rating criteria 
since the Veteran had not sought ongoing medical care of this 
problem.  

During a subsequent VA examination in February 2008, there was no 
significant abnormality of Muscle Group XI.  The Veteran's 
complaints of weakness and pain were essentially unchanged.  His 
activities of daily living were limited due to the right knee 
problem and repetitive motion increased the pain without any 
additional loss of motion.  There was no history of flare-up or 
instability and the Veteran was not undergoing any treatment or 
taking any medications.  On examination the right knee was normal 
without swelling, effusion or tenderness.  Patellar position was 
normal and the ligaments were stable.  McMurray and drawer tests 
were both negative.  Range of motion was 0 to 135 degrees without 
any complaints of pain.  There was a transverse scar at the back 
of the right knee, in the popliteal area, measuring about 1.5 x 
1/8 inches involving muscle group XI.  It was only skin deep with 
a smooth surface and no evidence of breakdown, ulceration, or 
keloid formation.  The Veteran complained of slight tenderness on 
palpation.  There was no tissue loss and the neurovascular bundle 
was intact.  X-rays showed a small metal fragment in the soft 
tissue and very early degenerative changes.  The clinical 
impression was status post shrapnel injury, right knee, with a 
small metal fragment retained in the soft tissue.  The examiner 
referred to the July 2007 private medical opinion, which 
suggested the Veteran's service-connected injury had worsened.  
However after review of the claims folder the examiner concluded 
that the Veteran's right knee was functional and that there had 
been no increase in the shrapnel injury.  There was no additional 
limitation of motion of the knee due to pain, fatigue, weakness, 
lack of endurance, or repetitive use of the joint.  There was no 
impairment of daily occupational activities.  

Review of the claims file shows the Veteran is not currently 
undergoing treatment for the shrapnel wound or the residual scar, 
nor has he contended otherwise.  

A.  Right Popliteal Region Affecting Muscle Group XI

The Veteran's service-connected shrapnel wound to the right 
popliteal region of muscle group XI is currently rated as 10 
percent disabling under DC 5311.  

Under DC 5311, Muscle Group XI controls propulsion, plantar 
flexion of foot (1); stabilization of arch (2, 3); flexion of 
toes (4, 5); flexion of knee (6).  Posterior and lateral crural 
muscles, and muscles of the calf: (1) Triceps surae gastrocnemius 
and soleus) ; (2) tibialas posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorium longus; (7) poplitues; and (8) plantaris.  A 10 
percent rating reflects a moderate disability.  A 20 percent 
evaluation is assigned for a moderately severe disability.  The 
maximum rating of 30 percent is assigned for severe disability.  
See 38 C.F.R. § 4.73, DC 5311.  See also 38 C.F.R. §§ 4.55, 4.56.

With regard to muscle injuries, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of coordination, 
and uncertainty of movement.  38 C.F.R. § 4.56. 

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar is 
minimal with no evidence of fascial defect, atrophy, or impaired 
tonus.  There is no impairment of function or metallic fragments 
retained in the muscle tissue.  For a slight disability of 
muscles, there will be no cardinal signs or symptoms of muscle 
disability.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscle group involves a through and 
through or deep penetrating wound of short track from a single 
bullet, a small shell, or a shrapnel fragment, without explosive 
effect of a high velocity missile, residuals of debridement, or 
prolonged infection.  To be entitled to a moderate disability 
evaluation, service department records or other evidence of in-
service treatment for the wound must be found.  Objective 
findings must include the entrance and (if present) exit scars, 
small or linear, indicating a short track of the missile through 
muscle tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower threshold 
of fatigue when compared to the sound site must also be found.  
38 C.F.R. § 4.56(d)(2).

A moderately severe disability includes a through and through or 
deep penetrating wound by a small high velocity missile or large 
low velocity missile with debridement, prolonged infection, or 
sloughing of the soft parts, and intermuscular scarring.  
Objective findings must include the entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of strength 
and endurance (compared with the sound side) must demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with a shattered bone fracture 
or open comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding and 
scarring.  Objective findings must include a ragged, depressed 
and adherent scars indicating wide damage to the muscle groups in 
the missile track.  Palpation must show loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles must swell and harden abnormally in contraction.  Tests 
of strength, endurance or coordinated movement impaired with the 
corresponding muscles of the uninjured side would indicate severe 
impairment of function.  X-ray evidence of minute multiple 
scattered foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile, or adhesion of the scar to one 
of the long bones, scapula, or pelvic bones, with epithelial 
sealing rather than the true skin covering in an area where the 
bone is normally protected by muscle, would also indicate signs 
of severe muscle disability.  Visible or measurable atrophy, 
adaptive contractions of an opposing group of muscles, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, and induration or atrophy of an entire 
muscle following simple piercing by a projectile would also 
indicate a severe muscle injury.  38 C.F.R. § 4.56(d)(4).  

Applying the facts in this case to the criteria set forth above, 
the Board finds that the criteria for a rating in excess of 10 
percent have not been met.  Despite the Veteran's complaints, the 
evidence of record does not confirm any impairment consistent 
with a moderately severe muscle injury.  No examiner has reported 
a moderate or extensive loss of deep fascia, muscle substance or 
normal firm resistance of the right knee muscle.  Nor was there 
evidence of ragged, depressed, and adherent scars indicating wide 
damage to muscle groups or soft flabby muscles.  The muscles were 
not shown to swell and harden abnormally in contraction.  The 
examination findings do not demonstrate evidence of muscle 
herniation or significant loss of muscle strength.  Therefore the 
Veteran's complaints are encompassed by the relevant rating 
criteria shown in the requirements for moderate muscle injuries 
under 38 C.F.R. § 4.56, and are not entitled to a higher rating 
than 10 percent.  

There is also no credible evidence of pain on use or flare-ups 
that result in limitation of motion to the extent that the right 
knee would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given that the 
Veteran's complaints of pain and weakness do not prevent him from 
achieving normal measured range of motion, they do not support a 
finding of additional functional loss for a higher rating.  
Although the Board is required to consider the effect of the 
Veteran's pain when making a rating determination, and has done 
so in this case, the Rating Schedule does not provide for a 
separate rating for pain.  Rather, it provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  In this case, the 10 percent disability rating 
adequately compensates him for any painful motion and functional 
loss.  

B.  Right Knee Scar

The Veteran's service-connected right knee scar is currently 
rated as 10 percent disabling under DC 7804.  

The Board notes that during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, which 
became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 23, 
2008.  A veteran whom VA rated before such date under DCs 7800, 
7801, 7802, 7803, 7804, or 7805 may request review under these 
clarified criteria, irrespective of whether his or her disability 
has worsened since the last review.  The effective date of any 
award, or any increase in disability compensation, based on this 
amendment will not be earlier than the effective date of this 
rule, but will otherwise be assigned under the current 
regulations regarding effective dates.  See 73 Fed. Reg. 54708 
(Sept. 23, 2008).

In this case, the Veteran filed his claim for an increased 
disability rating in June 2006, and the November 2006 rating 
decision currently on appeal denied that claim.  These actions 
occurred prior to the amendment to the rating criteria, and the 
Veteran and his representative have not requested a review under 
the new criteria.  As such, the Veteran's pending claim currently 
on appeal will be reviewed under the criteria in effect prior to 
October 23, 2008.

Under DC 7804, superficial scars, painful on examination, warrant 
only a maximum 10 percent disability rating.  38 C.F.R. § 4.118.  
Therefore, in order to consider the Veteran for an increased 
rating, other diagnostic codes must be considered.  

However, there is no other diagnostic code pertaining to scars 
which could provide a higher disability rating.  There are no 
clinical findings which indicate that the Veteran's scar is 
located on the head, face or neck.  There is no evidence of deep 
scars or scars that cause limited motion or scars covering an 
area of 12 square inches or cause limitation of function.  Thus, 
diagnostic codes for rating these manifestations are not for 
application.  See 38 C.F.R. § 4.118 DC 7800, 7801, 7805.  
Consideration of the criteria under DCs 7802 and 7803 is also not 
warranted, as the highest evaluation allowed under these 
diagnostic criteria is 10 percent evaluation.  See 38 C.F.R. § 
4.118.  Without any medical evidence of greater impairment, the 
claim must be denied.  

C.  Extraschedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  The Veteran has not identified any factors which may 
be considered to be exceptional or unusual as to render 
impractical the application of the regular schedular standards 
and the Board has been similarly unsuccessful.  As discussed 
above, there are higher schedular ratings available for the 
Veteran's service-connected shrapnel wound and residual scar, but 
the required manifestations have not been shown in either case.  
Moreover, there is no evidence that the Veteran's service-
connected shrapnel wound and residual scar have required 
hospitalization at any pertinent time during this appeal, and VA 
examinations are void of any finding of exceptional 
symptomatology beyond that contemplated by the schedule of 
ratings.  Therefore, the Board finds that there is no evidence to 
show that the application of the regular rating schedule is 
impractical.  Accordingly, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the Veteran's testimony provided 
during his RO hearing in August 2007.  He essentially reiterated 
previously submitted information regarding his symptoms and 
complaints made during both VA examinations and private 
outpatient evaluations.  It is not the Board's intent, in its 
discussion of the merits of this case, to in any way trivialize 
the severity of the Veteran's complaints concerning his shrapnel 
wound and scar or the sincerity of his beliefs concerning the 
gravity of his symptoms.  But inasmuch as he is not competent to 
identify a specific level of disability as determined by the 
appropriate diagnostic codes, there is no means to increase the 
ratings based on the medical evidence currently of record, 
especially because none of the other codes of the rating schedule 
that might provide a basis for a higher rating apply. 

Thus, the current level of disability shown is encompassed by the 
ratings assigned and with due consideration to the provision of 
38 C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, 
supra.  Therefore a preponderance of the evidence is against both 
claims, and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

A disability rating in excess of 10 percent for moderate shrapnel 
wound to the right popliteal region, Muscle Group XI is denied.

A disability rating in excess of 10 percent for tender scar of 
the right knee is denied.  


REMAND

The Veteran also seeks service connection for residuals of a 
stroke, which he asserts is secondary to the stress generated by 
his service-connected disabilities.  In support of his claim he 
has submitted a July 2007 private medical opinion in which the 
physician noted the Veteran's significant risk factors for stroke 
include high blood pressure and smoking, but then suggested that 
the Veteran's PTSD symptoms may also be a factor.  

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the Veteran's 
appeal.  There is no opinion that sufficiently addresses the 
question of whether the Veteran has additional disability 
resulting from aggravation of his stroke residuals by any of his 
service-connected disabilities, including in particular his 
service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a service-
connected disability, but for the extent of additional disability 
resulting from aggravation of a non-service-connected disability 
by a service-connected disability).  Accordingly, a more 
definitive medical opinion is needed.  See Locklear v. Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court decision in Allen.  The 
RO will need to assess the claim with consideration of the 
regulatory amendment in this appeal.  This is so particularly for 
the regulatory revision that adds a "baseline level of 
severity" requirement for the nonservice-connected disability.  
See 38 C.F.R. § 3.310(b) (2010).

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective 
Veterans Claims Assistance Act of 2000 
notice letter pertaining to the issue of 
entitlement to service connection for 
residuals of a stroke, on a direct basis 
and as secondary to service-connected 
disability.  

2.  After obtaining the appropriate release 
of information forms from the Veteran, 
procure any medical records, not already in 
the claims file, pertaining to recent 
treatment or evaluation of his stroke 
residuals and PTSD, since February 2008.  
All pertinent records should be obtained 
and associated with the claims folder.  

Document the attempts to obtain such 
records.  If the AMC/RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this fact in the claims file.  See 
38 U.S.C.A. § 5103A(b).  

3.  Then, accord the Veteran an appropriate 
VA examination to determine the nature and 
etiology of his stroke.  The claims folder 
must be made available to the examiner for 
review of the case, and the examination 
report should include a discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be performed, and 
the examiner should review the results of 
any testing prior to completing the report.  

The examiner should elicit from the Veteran 
a detailed history regarding the onset and 
progression of relevant symptoms.  He or 
she should then provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any of the Veteran's service-connected 
disabilities-including in particular his 
PTSD, as well as his moderate Muscle 
Group XI residuals, right knee scar, and 
right humerus, right great toe, and 
hypertrophy toenail disabilities-caused or 
aggravates his stroke and his stroke 
residuals.  If no causation or aggravation 
is found, the examiner should specifically 
indicate so.  If aggravation is found, the 
examiner should identify the baseline level 
of severity of the nonservice-connected 
disability to the extent possible.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

Complete rationale for all opinions should 
be provided in the examination report.  

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
residuals of a stroke, on a direct basis 
and as secondary to service-connected 
disability.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case containing notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence as 
well as the applicable law and regulations 
considered pertinent to the issue remaining 
on appeal.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


